               Case 3:19-mc-00123-UNA          Document 1       09/16/19 Page 1 of 10


                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA
                                         OFFICE OF THE CLERK



WILLIAM W. BLEVtNS                                                          500 POYDRAS ST.. ROOM C-151
     CLERK                                                                         NEW ORLEANS, LA 70130

                                            October 29, 2018
                                                                                  t-T
                                                                            flY i!.:-, V-,.




   Mr. Lyle W. Cayce
                                                                                    NOV -1 201B
   Clerk of Court
   United States Court of Appeals
                                                                    j U :•:.. r)!f,TRH;T t~,0!..iiil'
                                                                    ] vjnrji [_ Dir;i'i';icTf)i i.oi)isiAi-j'\ j
    for the Fifth Circuit
                                                                                     Dl.PUTY C.\ t-RK —---
   600 S.Maestri Place
   New Orleans, LA 70130-3408

          Re: Jonathan B. Andry, LA Bar No, 20081, EDLA Misc. No. 15-2478
                 Lionel Howard Sutton, III, LA Bar No. 20386, EDLA Misc. No.15-2477


                                                                           No pending cases
                                                                             19-mc-123-UNA

   Dear Mr. Cayce:


          Pursuant to the Rules of Disciplinary Enforcement of the Eastern District of Louisiana, I am
   forwarding to you herewith a copy of the order imposing discipline on the above named attorney(s).

                                                            Sincerely,



                                                          VM-UJ^
                                                            William W. Blcvins

   WWB/daf

  Enclosure

  ec: Mr. Michael McCormell
        Mr. Charles B. Plattsmier
          Mr. Tony Moore
          Ms. Sheila Booth
       Case 3:19-mc-00123-UNA              Document 1       09/16/19 Page 2 of 10

    Case2:15-mc-02477-DJ*SEALED* Document 12 Filed 10/24/18 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF MISCELLANEOUS

 LIONEL HOWARD SUTTON, HI NO. 15-2477

 JONATHAN B. ANDRY NO. 15-2478

                                             ORDER

        These two related disciplinary matters arise out of MDL 2179, specifically from the

 Deepwater Horizon Court Supervised Settlement Program. On July 2, 2013, Judge Barbier, the

presiding MDL judge, appointed Louis J. Freeh as a Special Master, pursuant to Rule 53 Federal

Rules of Civil Procedure and the inherent authority of the Court, to perform an independent

investigation into allegations of misconduct within the Court Supervised Settlement Program

("CSSP"), Mr. Freeh was given several mandates, the relevant ones being: (1) perform an

independent external investigation into the facts and circumstances that led to the resignation of

Lionel H. Sutton III, a former staff attorney employed by the CSSP; (2) conduct fact-finding as to

any other possible ethical violations or misconduct within the CSSP.

        Special Master Freeh completed his investigation as it pertains to these mandates and» on

September 6, 2013, submitted his initial report to Judge Barbier. The report was filed into the

public record ofMDL 2179. (Rec, Doc.11287)

       Upon receipt of the Special Master's report, Judge Barbier ordered^ inter alia, that Lionel

Sutton and Jonathan Andry show cause why the Court should not adopt the findings and

recommendations of Special Master Freeh to sanction and disqualify these attorneys.

       Sutton and Andry were ordered to file their responses, or any objection or motion, with

supporting memorandum, within 14 days. At their request this deadline was extended several

times. Judge Barbier conducted an evidentiary hearing on November 7, 2014. At this hearing, the
         Case 3:19-mc-00123-UNA                   Document 1          09/16/19 Page 3 of 10

     Case2:15-mc-02477-DJ*SEALED* Document 12 Filed 10/24/18 Page 2 of 7




 Court heard sworn testimony and also received additional evidence submitted by the parties.

 Sutton testified on his own behalf and essentially admitted to most of the allegations against him,

 including making several false statements during the course of the investigation. Notably, Andry

 was offered the opportunity to testify in his own behalf, but declined to do so.

          At the conclusion of the evidentiary hearing, Judge Barbier gave oral reasons' on the record

 and found clear and convincing evidence of the following misconduct:

          Lionel Sutton, who was an attorney working in the Court Supervised Settlement Program

 ("CSSP"), violated the CSSP code of conduct and several canons of ethics, including (a) failing to

 disclose obvious conflicts of interest; (b) making several false statements during the investigation,

 including false statements to the Claims Administrator and to the CSSP)s in-house fraud

 investigator; (c) failing to disclose his fmancial interest in two claims pending before the CSSP;

 (d)_fajling to disclose his business relationship with Glen Lerner;2 (e) failing to disclose his partial

ownership of a company with a significant claim in the CSSP; (f) requesting and receiving

approximately $40,000 in refemdfees from the AndryLerner law firm in connection with the

Casey Thonn claims; and (g) employing deceptive and circuitous methods in an attempt to hide

the true nature and source of the referral fees.

         Jonathan Andry, an attorney and partner in the AndryLerner law firm, violated the canons

of ethics in several respects. Andry knew it was improper to pay a referral fee to Lionel Sutton

while Sutton was employed as an attorney in the CSSP..While attempting to wash his hands of the

matter, Andry in fact aided and facilitated the payment of the improper referral fees to Sutton by

routing the money to his law partner Glen Lerner's office in Las Vegas, knowing full well that



' MDL 2179, Rec.Doc. 13675, pages 24 1 "264.
2 Glen Lemer is an attorney in Las Vegas and was a member ofAndryLerner, a partnership orjolnt venture with
Jonathan Andry formed for the sole purpose of handling claims in theCSSP. AndiyLerner was counsel of record
for several hundred claimants.
        Case 3:19-mc-00123-UNA               Document 1        09/16/19 Page 4 of 10

    Case2:15-mc"02477"DJ*SEALED* Document 12 Filed 10/24/18 Page 3 of 7




 Lerner would use this money to pay Sutton. Still more troubling is Andry's conduct and false

"statements during the investigation. When initially questioned by Michael Juneau of the Claims

 Administrators staff, Andry flatly denied knowledge of any payments to Lionel Sutton. Later»

 when questioned under oath by the Special Master on July 30, 2013, Andry made several

 statements that were false or misleading. Specifically, Andry denied that Sutton had any interest

 in AndryLemer's cases. Andry stated to the Special Master, "I never had any idea about payments

 to Sutton until recently," and he claimed that he did not know anything about the fees being paid

 to Sutton "until al! this broke out publicly." Based on the emails and other evidence submitted,

 these statements were obviously false, as Andry knew that Lemer intended to pay Sutton with the

same monies that Andry sent to Lemer in Las Vegas.

         Judge Barbier concluded the misconduct caused actual harm to the integrity of the Court

Supervised Settlement Program and to Ihe integrity of the legal system. The Court took judicial

notice that the investigation caused claims to be delayed, and there was a tremendous amount of

adverse publicity and unwarranted criticism of the CSSP and its Claims Administrator.3

        Our En Banc Court has adopted and applies the Louisiana Rules of Professional Conduct.

As more fiilly explained in his oral reasons stated in open court at the conclusion of the evidentiary

hearing,4 Judge Barbier found that Sutton and Andry violated Rule 1.5(e) regarding the division

of fees between lawyers who are not in the same firm. Likewise, Sutton and Andry violated Rule

3,3 by making false statements during the course of the Special Master's investigation. Sutton and

Andry violated Rule 8.4(c) by engaging in conduct involving dishonesty, deceit and

misrepresentation, and Rule 8,4(a) by assisting each other in violating the Rules of Professional




3MDL2179,Rec.Doc. 13675, page261.
4 MDL2179, Rec.Doc. 13675, pages 241-264,
         Case 3:19-mc-00123-UNA                     Document 1   09/16/19 Page 5 of 10

     Case 2;15"mc-02477-DJ ^SEALED* Document 12 Filed 10/24/18 Page 4 of 7




 Conduct. Each of these attorneys engaged in conduct that caused damage to the integrity of the

 CSSP and was prejudicial to the administration of justice, a violation of Rule 8.4(d).

          On February 26, 2015, Judge B^rbier issued an Order imposing certain sanctions.5 Case"

 specific sanctions imposed on Andry included disqualifying him from any further participation or

 representation in the Court Supervised Settlement Program. He was required to withdraw from

 any ongoing representation, although he was allowed to receive legal fees for work previously

 performed on legitimate claims. In addition, AndryLemer was ordered to disgorge its contingent

 attorney fee from the Casey Thonn matter. It was determined that Mr, Thonn had submitted false

 tax returns in support of his claims, and he was subsequently indicted and convicted of filing a

 fraudulent claim. There was no evidence that AndryLerner was a party to the fraudulent conduct,

          With regard to Mr. Sutton, he resigned from his position with the CSSP after being

confronted by the Claims Administrator and the in-house fraud investigator. He was also

disqualified from any further participation in the Settlement Program,

          Mr. Andry appealed the case-specific sanctions order, which was affirmed by the Fifth

Circuit on June 2, 2016,6 Mr. Sutton did not appeal.

         On July 8, 2015, Special Master Louis Freeh filed the present disciplinary complaints

against both Andry and Sutton. Notice of the complaints was served on respondents, and each

filed a written response. The disciplinary complaints were referred to the Courts Ad Hoc Lawyer

Disciplinary Committee. The proceedings were initially delayed to await the outcome ofAndry's

appeal to the Fifth Circuit, Following affirmance by the Circuit, the respondents were given an

opportunity to file supplemental responses to the disciplinary charges. Andry filed two separate




5MDL2179,Rec.Doc. 14221
6 In re Despwater Horizon, 824 F.3d 571 (5th Cir. 2016).
        Case 3:19-mc-00123-UNA                Document 1        09/16/19 Page 6 of 10

     Case 2:15-mc-02477-DJ *SEALED* Document 12 Filed 10/24/18 Page 5 of 7



  responses, Sutton filed a single response. On September 12, 2018> the Committee submitted its

  confidential report to the En Banc Court.

          The ABA has published Standards for Imposing Lawyer Sanctions. ABA Standard 5

  pertains to violations of duties owed to the public. Specifically, Standard 5,11 provides that

  disbarment is generally appropriate when "a lawyer engages in ... intentional conduct involving

' dishonesty, fraud, deceit or misrepresentation that seriously adversely affects on the lawyer's

  fitness to practice law."


         ABA Standard 6.0 pertains to violations of duties owed to the legal system. Specifically,

  Standard 6,1 provides that» absent aggravating or mitigating circumstances, the following

 sanctions are generally appropriate in cases involving conduct that is prejudicial to the

 administration of justice or that involves dishonesty, fraud, deceit, or misrepresentation to a court:

         Standard 6.11 provides that disbarment is generally appropriate when a lawyer, with the

 intent to deceive the court, makes a false statement, submits a false document, or improperly

 withholds material informationt and causes serious or potentially serious injury to a party, or

 causes a significant or potentially significant adverse effect on the legal proceeding.

         Standard 6.12 provides that suspension is generally appropriate when a lawyer knows that

 false statements or documents are being submitted to the court or that material information is being

 withheld, and takes no remedial action, and causes injury or potential injury to a party to the legal

 proceedingt or causes an adverse or potentially adverse effect on the legal proceeding.

         ABA Standard 9.0 pertains to aggravation and mitigation. Standard 9,1 provides that

 "After misconduct has been established, aggravating and mitigating circumstances may be

 considered in deciding what sanction to impose."




                                                   6 -.
         Case 3:19-mc-00123-UNA                    Document 1       09/16/19 Page 7 of 10

     Case 2:15-mc-02477-DJ *SEALED* Document 12 Filed 10/24/18 Page 6 of 7




          Standard 9.22 lists several factors which may be considered in aggravation, including the

 following which are relevant to this case;

          (a) Dishonest or selfish motive;

          (b) Submission of false evidence, false statements, or other deceptive practices during the

              disciplinary process;

          (c) Refusal to acknowledge wrongful nature of conduct;

          (d) Substantial experience in the practice of law.

 Standard 9,3 lists several mitigating factors, only two of which are relevant to this case:

          (a) Absence of a prior disciplinary record;

          (b) Imposition of other penalties or sanctions.

         There is clear and convincing evidence before the En Banc Court that Jonathan Andry and

Lionel Sutton have engaged in misconduct that violates the Louisiana Rules of Professional

Conduct. This misconduct warrants discipline under the applicable ABA Standards, There are

both aggravating and mitigating circumstances for the Court to consider. The aggravating

circumstances involve a dishonest or selfish motive, making false statements, actual injury to the

integrity of the Court and the legal system, and substantial experience in the practice of law.7 The

mitigating circumstances include absence of a prior disciplinary record and the previous

imposition of significant case-specific sanctions which were affirmed by the Fifth Circuit,

         This matter has been thoroughly investigated. The parties were afforded an evidentiary

hearing wherein the proper standard of proof was applied. Lione] Sutton appeared at the hearing

and testified in his own behalf. Jonathan Andry appeared _at .th^hearing, was offered an

opportunity to testify, but declined to testify although he had previously submitted to a sworn




7 Sutton and Andry were admitted to the bar in Louisiana in 1990.

                                                         6
         Case 3:19-mc-00123-UNA                     Document 1           09/16/19 Page 8 of 10

     Case2:15-mc-02477-DJ*SEALED* Document 12 Filed 10/24/18 Page 7 of 7




 slatcmcnt by the Specidi Master. Judge Barbier iruu^ spccSFic rmdings based on the evidence

 elicited at the hearing, Those findings were appealed and affirmed by the Fifth Circuit Court of

 Appeals. In view of the investigation, hearing, findings, and appeal of the issues presented herein^

 Ihe En Banc Court Imds that miotlier hearing is neither necessary nor \vaiTanted,fi

          The only remaining question for the En Bcmc Coiu't b wtiEil discipline should be imposed.

 Considering the entire record in this matter, and by a unanimous volc oflhe Judges oi'the Court,

          JT IS ORDERED thai Attorney-Respondent Lionel Mowarcl SuEton, III is hereby suspended

 from the practice ol:'law before the United StEites District^ Court in the Eastern District of Louisiana

 fora period of twelve months, elTective immediately.

         IT IS FURTHER ORDERED that Jonathan B. Andry is hereby suspciulect ffom the praclice

of law before Ihe United Stiites District Court for the Eastern District of Louisiana for a period of

twelve months, effective immediately.


         IT IS FURTHER ORDERED that this record will be made public by the clerk in

accordance with Rule 10.1.2 of the Rules of Lawyer Disciplinary Enforcemenl.

                         New Orleans, Lo^isiana\this 24"* $^y of* October, 2018.




                                      ANNETTE/JO^ETTE PROWN
                                                 ClW jOj>GI^
                                        FOR THE EN BANG COURT




K PursLiaiU to E.D.LA R.ttlcs for Lawyer Disciplinary Enforcement, Kule 6.3.4, in t!wse circumstances the En Banc
Comt inny "take such other action as the court deems appropriate."
'' Judge Zufney recused as to Misc. No, 15-2478
            Case 3:19-mc-00123-UNA   Document 1   09/16/19 Page 9 of 10




                                                                               n
Mr.            Michael               McConnell,                       Clerk   I
United States District Court
Middle District of Louisiana
777 Florida St, Ste. 139
Baton Rouge, LA 70801
Case 3:19-mc-00123-UNA   Document 1                     09/16/19 Page 10 of 10




                              iiSSIII^I;^

                                amMs^
                                  ^>s^.sJ:-^y:i-
                                 SSs-Ss:l''' ? ;.S'.'- ••'•':' ^•'L.
                                ^js^'s'^ \v/^s
                                ^^'TflF.'^''' :-;J'1'^ •'. •:/L'-'
